DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 11 of claim 1 recites “a second operation by the user”. It is unclear if this “second operation” is the same operation or a different operation than the “a second operation” cited in line 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (EP 2 413 587 A2) in view of in Oh et al. (EP 3 012 732 A1), further in view of Enkie et al. (US 2019/0215457 A1).

Concerning claim 1, Watanabe teaches a photographing control method, comprising: 
acquiring an image output by a photographing device of a photographing apparatus (¶0026); 
detecting a photographing mode of the photographing apparatus (¶0008: tracking mode is selected by the mode switcher; ¶¶0026, 0037, 0041: enabling the tracking mode); 
in response to an operation by a user of the photographing apparatus (¶0037: mode switcher button 8 selection by the user), determining a photographing mode of the photographing apparatus, the operation being one of a first operation or a second operation (¶0037: normal mode and tracking mode), both the first operation and the second operation being associated with a same button on the hand-held gimbal or a same key in an interface of the photographing device (¶0037: mode switcher button 8 allows the user to select between normal mode and tracking mode); 
detecting at least one target object in the image (¶0041: facial recognition), and determining position information of the at least one target object in the image (¶0026: output position of the tracked subject; ¶¶0031-0033); and 
according to the position information of the at least one target object in the image (¶¶0031-0033; ¶0042), controlling a photographing parameter of the photographing device to shoot the at least one target object in a preset setting (¶0052: the preset setting reads on the output position). Watanabe further teaches photographing human faces (i.e., portraits) (¶0030), however, not explicitly taught is the photographing mode being a self-portrait mode using the front camera of the photographing device and a regular photographing mode using a rear camera of the photographing device, the self-portrait mode being initiated in response to the first operation by the user and the regular photographing mode being initiated in response to a second operation by the user; in response to determining that the photographing mode is a self-portrait mode, initializing the self-portrait mode of the photographing apparatus; in response to the self-portrait mode being initiated, switching the photographing device to the face of the user.
Oh et al. (hereinafter Oh) teaches a mobile terminal, wherein the photographing mode being a self-portrait mode using the front camera of the photographing device (¶¶0149-0150: self-photography using front camera) and a regular photographing mode using a rear camera of the photographing device (¶0151: imaging using the rear camera), the self-portrait mode being initiated in response to the first operation by the user (¶¶0149-0150: self-photography using front camera) and the regular photographing mode being initiated in response to a second operation by the user (¶0151: imaging using the rear camera); in response to determining that the photographing mode is a self-portrait mode, initializing the self-portrait mode of the photographing apparatus (¶¶0149-0150); in response to the self-portrait mode being initiated, switching the photographing device to the face of the user (¶¶0149-0150). Given this teaching, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Watanabe and Oh in order to allow the user to switch between a self-photography mode and a normal photography mode. Watanabe and Oh fail to exility teach the photographing apparatus including a hand-held gimbal.
Enkie et al. (hereinafter Enkie) teaches modular image capture systems that include a hand-held gimbal and is capable of capturing images in a self-portrait mode (¶0072). Given this teaching, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Watanabe, Oh and Enkie in order to stabilize the camera system for capturing images in real-time.

Concerning claim 2, Watanabe in view of Oh, further in view of Enkie teaches the method of claim 1. Watanabe further teaches, wherein the preset setting includes at least one of: a preset position of the at least one target object in an image captured by the photographing device (¶0052); or a preset size of the at least one target object in the image captured by the photographing device (¶¶0042-0043 & ¶0052: zooming; see (c) and (e) of fig. 3).

Concerning claim 3, Watanabe in view of Oh, further in view of Enkie teaches the method of claim 1. Watanabe further teaches, 
according to the position information of the target object in the image, using a tracking algorithm to track the target object in the image (¶0052); and 
during a process of tracking the target object in the image, controlling the photographing parameter of the photographing device to maintain the target object at a preset position in the image captured by the photographing device (¶0052).

Concerning claim 4, Watanabe in view of Oh, further in view of Enkie teaches the method of claim 3. Enkie further teaches, during the process of tracking the target object in the image, controlling a photographing attitude of the photographing device to maintain the target object at the preset position in the image captured by the photographing device (¶0042: mechanical stabilization system configured to control an orientation of the image sensor).

Concerning claim 5, Watanabe in view of Oh, further in view of Enkie teaches the method of claim 1. Watanabe further teaches, 
according to the position information of the target object in the image, using a tracking algorithm to track the target object in the image (¶0052); and 
during a process of tracking the target object in the image, controlling the photographing parameter of the photographing device to maintain the target object at a preset size in the image captured by the photographing device (¶¶0042-0043 & ¶0052: zooming; see (c) and (e) of fig. 3).

Concerning claim 6, Watanabe in view of Oh, further in view of Enkie teaches the method of claim 5. Watanabe further teaches,
during the process of tracking the target object in the image, zooming the photographing device to maintain the target object at the preset size in the image captured by the photographing device (¶¶0042-0043 & ¶0052: zooming; see (c) and (e) of fig. 3).

Concerning claim 10, Watanabe in view of Oh, further in view of Enkie teaches the method of claim 8. Enkie further teaches, wherein in response to the first operation, the hand-held gimbal rotates such that the photographing device rotates around yaw axis to face the user (¶0065: rotation of the image sensor by gimbals and motors (e.g., pitch, yaw, and roll respectively)). 

Concerning claim 11, Watanabe teaches a photographing apparatus, comprising:
a body (¶0065: camera body); 
a photographing device installed on the body and configured to collect image information (fig. 1: camera 1); and 
a control device connected to the photographing device (fig. 3: operation device 3), the control device comprises: 
a memory storing program code (fig. 1: control processing section 13); and 
a processor (fig. 1: control processing section 13; ¶0019: CPU), when executing the program code, configured to perform:
acquiring an image output by a photographing device (¶0026); 
in response to an operation by a user of the photographing apparatus (¶0037: mode switcher button 8 selection by the user), determining a photographing mode of the photographing apparatus, the operation being one of a first operation or a second operation (¶0037: normal mode and tracking mode), both the first operation and the second operation being associated with a same button on the hand-held gimbal or a same key in an interface of the photographing device (¶0037: mode switcher button 8 allows the user to select between normal mode and tracking mode); 
detecting at least one target object in the image (¶0041: facial recognition), and determining position information of the at least one target object in the image (¶0026: output position of the tracked subject; ¶¶0031-0033); and 
according to the position information of the at least one target object in the image (¶¶0031-0033; ¶0042), controlling a photographing parameter of the photographing device to shoot the at least one target object in a preset setting (¶0052: the preset setting reads on the output position). Watanabe further teaches photographing human faces (i.e., portraits) (¶0030), however, not explicitly taught is the photographing mode being a self-portrait mode using the front camera of the photographing device and a regular photographing mode using a rear camera of the photographing device, the self-portrait mode being initiated in response to the first operation by the user and the regular photographing mode being initiated in response to a second operation by the user; in response to determining that the photographing mode is a self-portrait mode, initializing the self-portrait mode of the photographing apparatus; in response to the self-portrait mode being initiated, switching the photographing device to the face of the user.
Oh et al. (hereinafter Oh) teaches a mobile terminal, wherein the photographing mode being a self-portrait mode using the front camera of the photographing device (¶¶0149-0150: self-photography using front camera) and a regular photographing mode using a rear camera of the photographing device (¶0151: imaging using the rear camera), the self-portrait mode being initiated in response to the first operation by the user (¶¶0149-0150: self-photography using front camera) and the regular photographing mode being initiated in response to a second operation by the user (¶0151: imaging using the rear camera); in response to determining that the photographing mode is a self-portrait mode, initializing the self-portrait mode of the photographing apparatus (¶¶0149-0150); in response to the self-portrait mode being initiated, switching the photographing device to the face of the user (¶¶0149-0150). Given this teaching, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Watanabe and Oh in order to allow the user to switch between a self-photography mode and a normal photography mode. Watanabe and Oh fail to exility teach the photographing apparatus including a hand-held gimbal.
Enkie et al. (hereinafter Enkie) teaches modular image capture systems that include a hand-held gimbal and is capable of capturing images in a self-portrait mode (¶0072). Given this teaching, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Watanabe, Oh and Enkie in order to stabilize the camera system for capturing images in real-time.

Concerning claim 12, Watanabe in view of Oh, further in view of Enkie teaches the apparatus of claim 11. Watanabe further teaches, wherein the preset setting includes at least one of: 
a preset position of the at least one target object in an image captured by the photographing device (¶0052); 
or a preset size of the at least one target object in the image captured by the photographing device (¶¶0042-0043 & ¶0052: zooming; see (c) and (e) of fig. 3).

Concerning claim 13, Watanabe in view of Oh, further in view of Enkie teaches the apparatus of claim 11. Watanabe further teaches, 
according to the position information of the target object in the image, using a tracking algorithm to track the target object in the image (¶0052); and 
during a process of tracking the target object in the image, controlling the photographing parameter of the photographing device to maintain the target object at a preset position in the image captured by the photographing device (¶0052).

Concerning claim 14, Watanabe in view of Oh, further in view of Enkie teaches the apparatus of claim 13. Enkie further teaches, 
during the process of tracking the target object in the image, controlling a photographing attitude of the photographing device to maintain the target object at the preset position in the image captured by the photographing device (¶0042: mechanical stabilization system configured to control an orientation of the image sensor).

Concerning claim 15, Watanabe in view of Oh, further in view of Enkie teaches the apparatus of claim 11. Watanabe further teaches, 
according to the position information of the target object in the image, using a tracking algorithm to track the target object in the image (¶0052); and 
during a process of tracking the target object in the image, controlling the photographing parameter of the photographing device to maintain the target object at a preset size in the image captured by the photographing device (¶¶0042-0043 & ¶0052: zooming; see (c) and (e) of fig. 3).

Concerning claim 16, Watanabe in view of Oh, further in view of Enkie teaches the apparatus of claim 15. Watanabe further teaches,
during the process of tracking the target object in the image, zooming the photographing device to maintain the target object at the preset size in the image captured by the photographing device (¶¶0042-0043 & ¶0052: zooming; see (c) and (e) of fig. 3).

Concerning claim 20, Watanabe in view of Oh, further in view of Enkie teaches the apparatus of claim 18. Enki further teaches the apparatus, wherein in response to the first operation, the hand-held gimbal rotates such that the photographing device rotates around yaw axis to face the user (¶0065: rotation of the image sensor by gimbals and motors (e.g., pitch, yaw, and roll respectively)). 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (EP 2 413 587 A2) in view of Oh et al. (EP 3 012 732 A1), further in view of Enkie et al. (US 2019/0215457 A1), and in further view of Voss (US 2015/0348325 A1).

Concerning claim 7, Watanabe in view of Oh, further in view of Enkie teaches the method of claim 5. Not explicitly taught is the method, further comprising: during the process of tracking the target object in the image, cropping an area including the target object in the image to maintain the target object at the preset size in the image captured by the photographing device.
Voss teaches a method for stabilization and reframing of video, wherein during the process of tracking the target object in the image, cropping an area including the target object in the image to maintain the target object at the preset size in the image captured by the photographing device (¶¶0039 & 0049). Given this teaching, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Watanabe in view of Oh, further in view of Enkie and Voss in order to maintain the size of the object of interest regardless of orientation and aspect ratio (Voss, ¶0039).

Concerning claim 17, Watanabe in view of Oh, further in view of Enkie teaches the apparatus of claim 15. Not explicitly taught is the method, wherein the processor is further configured to: during the process of tracking the target object in the image, crop an area including the target object in the image to maintain the target object at the preset size in the image captured by the photographing device.
Voss teaches a method for stabilization and reframing of video, wherein the processor is further configured to: during the process of tracking the target object in the image, crop an area including the target object in the image to maintain the target object at the preset size in the image captured by the photographing device (¶¶0039 & 0049). Given this teaching, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Watanabe in view of Enkie and Voss in order to maintain the size of the object of interest regardless of orientation and aspect ratio (Voss, ¶0039).

Response to Arguments
Applicant’s arguments, see pages 9-12 of the remarks, filed 02/09/2022, with respect to rejection of claims 1-6, 8, 11-16, and 18 under 35 U.S.C. § 103 have been fully considered, but they are moot in view of new grounds of rejection in view of Wantanabe, Oh and Enke.
Specifically, Applicant alleges “For at least the reasons discussed, Enke cannot teach or suggest the discussed elements. Applicant respectfully submits that neither Voss nor Oh can cure the deficiencies of Watanabe and Enke.”  The Examiner disagrees. Oh specifically teaches the amended portion of claim 1 “…the photographing mode being a self-portrait mode using the front camera of the photographing device and a regular photographing mode using a rear camera of the photographing device, the self-portrait mode being initiated in response to the first operation by the user and the regular photographing mode being initiated in response to a second operation by the user; in response to determining that the photographing mode is a self-portrait mode, initializing the self-portrait mode of the photographing apparatus; in response to the self-portrait mode being initiated, switching the photographing device to the face of the user” by explicitly reciting a self-photography mode and a normal (i.e., regular) photography mode in ¶¶0149-0151. 
Furthermore, Applicant alleges Enke cannot teach or suggest the discussed elements, however, this argument is an attack against the reference individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection of the amended claims is in view of Wantanabe, Oh and Enke.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425